Citation Nr: 1711428	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a disability manifested by restless legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1989 to July 1995, plus had 8 years and 10 days of prior unverified active service.  He served in support of Operation Desert Shield/Storm from August 1990 to February 1991, and served in the Desert Shield/Storm area of responsibility from July 1991 to September 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that, in pertinent part, denied service connection for restless leg syndrome.  The Veteran timely appealed.

In August 2009, the Veteran testified during an informal hearing conference before RO personnel.  In March 2013, May 2014, and in April 2016, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the Veteran's claim for service connection for respiratory problems, to include asthma and bronchitis, the Board remanded the matter in December 2016 for further development-consistent with an October 2016 Joint Motion for Partial Remand; the matter has not been certified back to the Board, and therefore, will not be addressed in this decision.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations (SWA) during the Persian Gulf War.

2.  The Veteran does not have an undiagnosed illness, characterized by neurological signs or symptoms of restless legs; and does not have a disability manifested by restless legs that either had its onset in active service, or is otherwise related to a disease or injury during active service-to include service in SWA.


CONCLUSION OF LAW

A disability manifested by restless legs, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by an October 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction (AOJ) after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms-to include neurological signs or symptoms, and sleep disturbances.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations (SWA) during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2021, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 81 Fed. Reg. 71,382 (Oct. 17, 2016) (interim final rule extending presumptive period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in SWA during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in SWA during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in SWA, and confirms receipt of the Southwest Asia Service Medal.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

In this case, the Veteran contends that service connection for restless leg syndrome is warranted on the basis of his service in SWA during the Persian Gulf War.

Neurological signs or symptoms and sleep disturbances are objective signs of undiagnosed illness.  

On a "Report of Medical History" completed by the Veteran in May 1992, the Veteran reported frequent trouble sleeping; bone, joint, or other deformity; lameness; and swollen or painful joints.   He again reported sleeping problems, as well as cramps in his legs, in September 1996.

Nocturnal polysomnography reports, dated in July 2008 and in August 2008, include assessments of moderate periodic limb movement disorder.  It was observed that the frequent periodic limb movements were rarely associated with arousals.  

In August 2008, the Veteran's wife indicated that the Veteran had a problem sleeping; and that his legs would jerk and kick, and that he would awake in a startle.  The Veteran's daughter also recalled that the Veteran appeared to kick, thrash, or jerk in his sleep on several occasions.

VA records show an assessment of restless legs in September 2008.  In October 2008, the Veteran reported classical symptoms of obstructive sleep apnea, with many arousals attributed to restless legs.  A VA physician indicated that, in approximately 50 percent of cases, the restless legs may disappear (and not require therapy).  The Veteran continued to take medications for restless leg syndrome in 2008 and in 2009.

In April 2013, a VA examiner suggested that consultation with a pulmonary specialist was required to determine which symptoms were attributable to overlapping sleep conditions; and to determine whether the Veteran actually had a formal sleep disorder(s).

Following the Board's April 2016 remand, the Veteran underwent a VA examination in September 2016.  He reported feeling as if his "legs are wrapped in saran wrap."  He also reported tingling in his calves.  The Veteran did not notice a difference in these symptoms between inactivity and activity, and these symptoms did not have a predilection for any time of day.  The Veteran reported that these symptoms occurred while sitting, standing, or walking.  The Veteran reportedly had a habit of moving his legs excessively while sleeping, and his wife complained that he frequently kicked her during sleep.  He denied a family history of restless leg syndrome.

Neurology examination in September 2016 was unremarkable.  Following examination and a review of the Veteran's medical history, the examiner opined that the Veteran did not have a clinical presentation of restless leg syndrome.  The examiner reasoned that the Veteran's periodic limb movements of sleep were a feature of his obstructive sleep apnea and did not constitute a separate diagnosis.

Service connection for the Veteran's obstructive sleep apnea was specifically denied by the Board in April 2016.  Hence, secondary service connection is not applicable in this regard.

Moreover, because the September 2016 examiner attributed the Veteran's symptoms to a known clinical diagnosis, his periodic limb movements of sleep cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the record reflects that the Veteran has not been diagnosed with any other leg disability.  While the Veteran had been invited specifically in October 2008 to submit competent evidence to substantiate his claim for service connection, he has not done so.

The Board acknowledges that VA treatment records show assessments of "restless leg syndrome" in 2008.  However, the September 2016 examiner opined that the Veteran's symptoms do not constitute a separate diagnosis.  While the Veteran and his family are competent to testify as to symptoms he has experienced that are capable of lay observation-such as restless legs, the September 2016 examiner's opinion is entitled to greater probative weight as the examiner reviewed the Veteran's medical history and conducted a physical examination and provided an opinion that is supported by a rationale.  Therefore, service connection is not warranted. 

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In sum, the overall evidence suggests that symptoms of restless leg have not resulted in disability (impairment) or rise to a compensable level separate and apart from features of the Veteran's nonservice-connected obstructive sleep apnea.  Nor is there competent evidence linking a current leg disability to any disease or injury in active service.

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted.


ORDER

Service connection for a disability manifested by restless legs is denied.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


